Citation Nr: 1506717	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Oakland, California.

The issues of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected residuals of a cervical spine injury, have been raised by the record in a January 2012 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

The competent, probative evidence demonstrates that degenerative disc disease (DDD) of the lumbar spine, including lumbar radiculopathy, is proximately due to service-connected residuals of a cervical spine injury. 


CONCLUSION OF LAW

The criteria for service connection for DDD of the lumbar spine, including lumbar radiculopathy, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for DDD of the lumbar spine, including lumbar radiculopathy, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he has a current low back disability proximately due to his service-connected residuals of a cervical spine injury.  Specifically, he reports that in order to compensate for constant neck pain as a result of his cervical spine injury, he has had to overwork his low back.  Given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection with regard to a low back disability.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to whether a current disability exists, the Veteran submitted June 2006 and February 2009 private opinions from his physician, Dr. Van Houten.  In the June 2006 opinion, Dr. Van Houten diagnosed lumbar disc disease with lumbar radiculopathy.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Additionally, a November 2010 VA examiner also diagnosed DDD of the lumbar spine.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

With respect to whether the Veteran's lumbar spine disability was caused or aggravated by a service-connected disability, there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Dr. Van Houten considered the Veteran's medical history over many years and the Veteran's reports of his symptoms in determining that the Veteran's disc disease of the lumbar spine with lumbar radiculopathy was caused by his service-connected residuals of a cervical injury.  In both the June 2006 and February 2009 opinions, Dr. Van Houten provided sufficient rationale for his conclusions, reporting that the Veteran's service-connected residuals of a cervical injury had caused a change in the Veteran's ergonomic function, or body mechanics, sufficient to cause the current lumbar spine disability.  Conversely, the November 2010 VA examiner found that the service-connected cervical spine condition did not preexist the lumbar condition in such a way that it could have been a factor in the development of the lumbar condition.  The VA examiner based this conclusion on the fact that the Veteran reported that his neck and low back began bothering him around the same time, however the Veteran also indicated that he had no real problems with his low back until 1971, several years after his cervical spine injury.  Additionally, the VA examiner noted that while people who have DDD in one area of the spine are more likely to have it in another area as well, there is no causal relationship.  However, the VA examiner provided no rationale for that opinion.  Here, the Board assigns the positive June 2006 and February 2009 opinions of Dr. Van Houten more probative weight than the negative November 2010 VA opinion with respect to whether the Veteran's DDD of the lumbar spine, including lumbar radiculopathy, was caused or aggravated by a service-connected disability.  

Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's DDD of the lumbar spine, including lumbar radiculopathy, is proximately due to his service-connected residuals of a cervical spine injury.  Therefore, service connection for DDD of the lumbar spine, including lumbar radiculopathy, is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for DDD of the lumbar spine, including lumbar radiculopathy, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


